    

 

Federal Defenders Southern District

52 Duane Street-10th Floor, New York, NY 10007

 

OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392
David E. Patton Southern District af New York
Executive Director Jennifer L. Brown

Auumey-in-Charge

June 18, 2021

BY ECF
USDC SDNY
The Honorable Andrew L. Carter, Jr. DOCUMENT ELECTRONICALLY
Southern District of New York Dont
40 Foley Plaza DATE FILED: 6 -~Z2t-2f

New York, NY 10007

Re: United States v. Corey Williams
20 Cr 166 (ALC)

Dear Judge Carter:

I write to request that the Court modify Mr. Wilhams’s bail conditions to
remove the condition of home detention enforced by electronic monitoring. Pretrial
Services does not object to this request as Mr. Williams has been fully compliant with
all aspects of his pretrial release and does not believe electronic monitoring is
necessary to ensure Mr. Williams returns to Court or to protect the community. The
Government defers to Pretrial.

The Court so ordered a temporary bail modification last week for Mr. Williams
to attend a funeral. To the extent that order was meant to also grant the above
request, I apologize for the duplicative nature of this motion.

Thank ” for your consideration of this request.

Mv V granted, | RRR
ri
7 a 2 m

lication is

Ian Marcus Amelkin

 

ndrew L. Carter Jr, U. S. D.J. Assistant Federal Defender
Dated: “Jone TA, 2O7Z\ 52 Duane Street, 10th Floor

NY, New York New York;-NY 10007
: (212) 417-8733
ce: AUSA David Robles, Esq.

 
